Citation Nr: 1538748	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include tendonitis and plantar fasciitis. 

2.  Entitlement to service connection for a left foot disorder, to include tendonitis and plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from April 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Regional Office in North Little Rock, Arkansas.

In June 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

These claims were most recently before the Board in May 2014 when they were remanded for additional development.  They have returned for adjudication. 

The Veteran submitted additional evidence to the Board after certification along with a waiver of RO initial review.  Accordingly, the evidence has been reviewed by the Board in connection with these claims. 


FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that the Veteran's right foot plantar fasciitis and Achilles tendonitis was caused or aggravated by his active service.

2. The preponderance of the evidence fails to establish that the Veteran's left foot plantar fasciitis and Achilles tendonitis was caused or aggravated by his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via a letter dated in November 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

As noted above, the Veteran's claims were remanded in May 2014 for additional development, including a VA examination.  The requested examination was afforded the Veteran in July 2014.  The Veteran was previously afforded VA examinations in November 2006, April 2010, and an addendum opinion provided in August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2014 VA examination is found adequate to adjudicate the claims in this case.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided rationales for all opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Additionally, the Veteran was provided an opportunity to set forth his contentions during a June 2009 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the issues on appeal were identified.  Information was also solicited regarding the Veteran's alleged disabilities and whether there were any outstanding medical records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing testimony also compelled the VLJ to remand the claims for additional development in accordance with the duty to assist.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) were met and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III. Analysis

The Veteran has been diagnosed as having bilateral plantar fasciitis and Achilles tendonitis.  See VA examination in July 2014.  Additionally, his service treatment records include treatment in December 1977 for Achilles tendonitis.  The Veteran's certificate of discharge indicates that his military occupational specialty was infantryman and that he was in receipt of the parachutist badge.  The presence of a current disability (Shedden element (1)) and in-service incurrence (Shedden element (2)) have thereby been met.   

Turning to the crucial nexus question, the Veteran underwent a VA examination in July 2014.  The examiner took a history from the Veteran wherein he attributed his bilateral foot disability to long road marches while in the Army.  He reported flares of his foot condition that cleared with walking.  The examiner noted that the Veteran is morbidly obese.  

The examiner opined that the Veteran's bilateral foot disabilities are less likely than not related to service.  The rationale was that there was no evidence of ongoing foot problems during service or shortly following separation.  The examiner referenced a post-service foot injury in 2003 but found no other significant foot complaints.  Rather, there are more recent complaints of foot trouble which correlate with the aging process and occupational stresses on the feet over the years as a civilian.  The examiner explained that although the Veteran had "mild Achilles tendonitis in 1977", the first evidence of chronic Achilles tendonitis was not until 2010.  Further, etiologies of plantar fasciitis include aging, obesity, and foot structure while etiologies of Achilles tendonitis include foot structure  and calcaneal spurring.  His morbid obesity and mild pronation of his feet predisposes him to both plantar fasciitis and Achilles tendonitis.  The examiner stated that the Veteran's foot complaints in service were mild and transient and would be unlikely to lead to chronic foot problems.

The Veteran submitted an opinion from his private podiatrist, Dr. V.F. in October 2014.  Dr. V.F. indicated that after reviewing the Veteran's military records and letters from individuals he served with, the doctor believes the Veteran developed plantar fasciitis during his 15 years of active service.  Dr. V.F. indicated that marching in the Army with full combat gear started his plantar fasciitis. 


The Board recognizes that the record contains conflicting medical evidence as to the etiology of the Veteran's bilateral foot condition.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the July 2014 VA opinion to be particularly probative evidence against a nexus.  The opinion was based on a review of the evidence in the claims folder, a history provided by the Veteran, and a personal examination.  The VA physician did not find a connection between the Veteran's current bilateral plantar fasciitis and Achilles tendonitis and his period of active service.  The opinion is supported by a sound and clear rationale.

Although the October 2014 letter from Dr. V.F. provides a positive nexus between the Veteran's bilateral foot condition and his active service, the opinion was made without the benefit of a review of the complete claims file.  While not in and of itself fatal to a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  A full review of the clinical history would have disclosed that the Veteran had an over 15 year gap between service discharge and complaints of chronic foot pain that Dr. V.F. failed to address.  Dr. V.F. also failed to address the Veteran's obesity, aging, and foot structure, which the VA examiner found likely lead to the Veteran's foot disability.  The Board affords more weight to the report of the VA examiner.

The only other evidence of a nexus between the current foot condition and his service submitted by the Veteran is his own lay contentions.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a foot disorder, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Plantar fasciitis and Achilles tendonitis are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of foot pain, there is no indication that the Veteran is competent to diagnose a foot condition or etiologically link his reported symptoms to his period of active service . The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating pulmonary disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His contentions are also outweighed by the VA examiner's opinion.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for right and left foot disorders and the Veteran's claim fails on that basis.

In light of the above, the Board finds that the claims of entitlement to service connection for a right foot disorder and a left foot disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right foot disorder, to include tendonitis and plantar fasciitis, is denied. 

Service connection for a left foot disorder, to include tendonitis and plantar fasciitis, is denied. 





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


